 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 1 of 34 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  SANDRA G PALACIOS LOPEZ, DULCE                                    COMPLAINT
  KAREN PALACIOS MARTINEZ, JENY
  CATALINA ARCOS PEREZ, and HAIDA
  SARMIENTO individually and on behalf of                    COLLECTIVE ACTION UNDER
  others similarly situated,                                      29 U.S.C. § 216(b)

                            Plaintiff,                                 ECF Case

                   -against-

  COATZINGO ENTERPRISES, INC. (D/B/A
  CALIFORNIA BAR AND TAQUERIA
  COATZINGO), RUFINO ZAPATA,

                            Defendants.
  -------------------------------------------------------X

         Plaintiffs Sandra G Palacios Lopez (“Plaintiff Palacios” or “Ms. Palacios”), Dulce Karen

 Palacios Martinez (“Plaintiff Martinez” or “Ms. Martinez”), Jeny Catalina Arcos Perez (“Plaintiff

 Arcos” or “Ms. Arcos”) and Haida Sarmineto (“Plaintiff Sarmiento” or “Ms. Sarmiento”) ,

 individually and on behalf of others similarly situated, by and through their attorneys, Michael

 Faillace & Associates, P.C., upon their knowledge and belief, and as against Coatzingo

 Enterprises, Inc. (d/b/a California Bar and Taqueria Coatzingo), (“Defendant Corporation”) and,

 Rufino Zapata (“Individual Defendant”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Coatzingo Enterprises, Inc. (d/b/a

California Bar and Taqueria Coatzingo) and Rufino Zapata.
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 2 of 34 PageID #: 2




       2.       Defendants own, operate, or control a Mexican restaurant, located at 79-18

Roosevelt Ave Jackson Heights, New York 11372 under the name “California Bar and Taqueria

Coatzingo”.

       3.      Upon information and belief, individual Defendant Rufino Zapata, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as waitresses at the restaurant located at 79-18 Roosevelt

Avenue Jackson Heights, New York 11372.

       5.      Plaintiffs were ostensibly employed as waitresses. However, they were required to

spend a considerable part of their work day performing non-tipped duties, including, but not limited

to, cutting up fruits, bringing up items from the basement, cleaning bathrooms, refilling bowls with

chips and sauce, and answering phone call orders for food delivery, (hereafter the “non-tipped

duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage and/or overtime compensation for the hours

that they worked.

       7.      Defendants failed to maintain accurate recordkeeping of the hours worked and failed

to pay Plaintiffs appropriately for all hours worked, either at the straight rate of pay or for any

additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day on which such Plaintiff worked over 10 hours.




                                                   -2-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 3 of 34 PageID #: 3




        9.      Defendants employed and accounted for Plaintiffs as waitresses in their payroll, but

in actuality Plaintiffs were required to spend, and did spend, a significant amount of time performing

non-tipped duties, as alleged above.

        10.     At all relevant times, Defendants paid Plaintiffs at a rate that was lower than the

required tip-credit rate.

        11.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day.

        12.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as waitresses instead of as

non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them at the tip-credit rate (which they still failed to do).

        13.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        14.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        15.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the



                                                   -3-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 4 of 34 PageID #: 4




“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        16.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                      JURISDICTION AND VENUE

        17.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        18.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate Mexican restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs

        19.         Plaintiff Sandra G Palacios Lopez (“Plaintiff Palacios” or “Ms. Palacios”) is an

adult individual residing in Queens County, New York.

        20.         Plaintiff Palacios was employed by Defendants at California Bar and Taqueria

Coatzingo from approximately May 2015 until on or about October 31, 2019.

        21.         Plaintiff Dulce Karen Palacios Martinez (“Plaintiff Martinez” or “Ms. Martinez”) is

an adult individual residing in Queens County, New York.




                                                      -4-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 5 of 34 PageID #: 5




       22.     Plaintiff Martinez was employed by Defendants at California Bar and Taqueria

Coatzingo from approximately September 2015 until on or about December 7, 2019.

       23.     Plaintiff Jeny Catalina Arcos Perez (“Plaintiff Arcos” or “Ms. Arcos”) is an adult

individual residing in Queens County, New York.

       24.     Plaintiff Arcos was employed by Defendants at California Bar and Taqueria

Coatzingo from approximately September 2015 until on or about December 7, 2019.

       25.     Plaintiff Haida Sarmiento (“Plaintiff Sarmiento” or “Ms. Sarmiento”) is an adult

individual residing in Queens County, New York.

       26.     Plaintiff Sarmiento was employed by Defendants at California Bar and Taqueria

Coatzingo from approximately March 2017 until about January 2019 and then from approximately

April 2019 until the present.

       27.     Plaintiffs consent to being party plaintiffs pursuant to 29 U.S.C. § 216(b), and bring

these claims, based upon the allegations herein, as representative parties of a prospective class of

similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       28.     At all relevant times, Defendants owned, operated, or controlled a Mexican restaurant

(“the restaurant”), located at 79-18 Roosevelt Avenue Jackson Heights, New York 11372 under the

name “California Bar and Taqueria Coatzingo”.

       29.     Upon information and belief, Coatzingo Enterprises, Inc. (d/b/a California Bar and

Taqueria Coatzingo) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 79-18

Roosevelt Avenue Jackson Heights, New York 11372.




                                                 -5-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 6 of 34 PageID #: 6




       30.     Upon information and belief, Defendant Rufino Zapata is an individual engaging (or

who was engaged) in business in this judicial district during the relevant time period. Defendant

Rufino Zapata is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Rufino Zapata possesses operational control over Defendant Corporations,

an ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Palacios, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       31.     Defendants operate a Mexican restaurant located in the Jackson Heights section of

Queens in New York City.

       32.     Individual Defendant, Rufino Zapata, possesses, and possessed at all relevant times,

operational control over Defendant Corporation, possesses, and possessed at all relevant times,

ownership interests in Defendant Corporation, and controls, and controlled at all relevant times,

significant functions of Defendant Corporation.

       33.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       34.     Each Defendant possessed substantial control over Plaintiff Palacios’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Palacios, and all similarly situated individuals,

referred to herein.




                                                  -6-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 7 of 34 PageID #: 7




       35.     Defendants jointly employed Plaintiff Palacios (and all similarly situated employees)

and are Plaintiff Palacios’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. §§ 201 et seq. and the NYLL.

       36.     In the alternative, Defendants constitute a single employer of Plaintiff Palacios and/or

similarly situated individuals.

       37.     Upon information and belief, Individual Defendant Rufino Zapata operates

Defendant Corporation as either an alter ego of         himself and/or fails to operate Defendant

Corporation as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.




                                                  -7-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 8 of 34 PageID #: 8




          38.   At all relevant times, Defendants were Plaintiff Palacios’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Palacios, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Palacios’s services.

          39.   In each year from 2015 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          40.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

          41.   Plaintiffs are former employees of Defendants who ostensibly were employed as a

waitresses. However, they spent over 20% of each shift performing the non-tipped duties described

above.

          42.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                  Plaintiff Sandra G Palacios Lopez

          43.   Plaintiff Palacios was employed by Defendants from approximately May 2015 until

on or about October 31, 2019.

          44.   Defendants ostensibly employed Plaintiff Palacios as a waitress.

          45.   However, Plaintiff Palacios was also required to spend a significant portion of her

work day performing the non-tipped duties described above.




                                                   -8-
 Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 9 of 34 PageID #: 9




       46.     Although Plaintiff Palacios ostensibly was employed as a waitress, she spent over

20% of each day performing non-tipped work throughout her employment with Defendants.

       47.     Plaintiff Palacios regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       48.     Plaintiff Palacios’s work duties required neither discretion nor independent

judgment.

       49.     Throughout her employment with Defendants, Plaintiff Palacios regularly worked in

excess of 40 hours per week.

       50.     From approximately May 2015 until on or about December 2015, Plaintiff Palacios

worked from approximately 10:00 am until about 8:30pm five days per week, and from

approximately 8:00 a.m. until about 7:30 p.m. one day per week, for a total of six days a week and

about 64 hours per week.

       51.     From approximately January 2016 until on or about December 2016, Plaintiff

Palacios worked from approximately 10:00 a.m. until about 7:30 p.m. four days a week, and from

approximately 8:00 a.m. until about 7:30 pm one day per week, for a total of five days per week and

about 49.5 hours per week.

       52.     From approximately January 2017 until about January 2019, Plaintiff Palacios

worked from approximately 9:00 a.m. until about 7:00 p.m. four days per week and from

approximately 8:00 a.m. until about 7:00 p.m., one day a week, for a total of five days per week and

about 51 hours per week.

       53.     From approximately February 2019 until about October 2019, Plaintiff Palacios

worked from approximately 2:00 p.m. until about 9:00 p.m. on Thursdays and from approximately




                                                 -9-
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 10 of 34 PageID #: 10




8:00 a.m. until about 7:00 p.m. on Sundays for a total of two days a week and about 18 hours per

week.

        54.    From approximately May 2015 until about May 2016, Defendants paid Plaintiff

Palacios her wages in cash.

        55.    From approximately May 2016 until about October 31, 2019, Defendants paid

Plaintiff Palacios her wages by check.

        56.    From approximately May 2015 until about December 2015, Defendants paid Plaintiff

Palacios $40.00 per workday.

        57.    From approximately January 2016 until on or about December 2016, Defendants paid

Plaintiff Palacios $50 per workday.

        58.    From approximately January 2017 until on or about December 2018, Defendants paid

Plaintiff Palacios $200.48 per week.

        59.    From approximately January 2019 until on or about October 31, 2019, Defendants

paid Plaintiff Palacios $98.00 per week.

        60.    Plaintiff Palacios’s pay did not vary to account for the number of hours actually

worked in a day or week.

        61.    For example, from 2015 to 2018, Defendants required Plaintiff Palacios to work an

additional one or two hours past her scheduled departure time and did not pay her for the additional

time she worked.

        62.    Defendants never granted Plaintiff Palacios any breaks or meal periods of any kind.

        63.    Plaintiff Palacios was never notified by Defendants that her tips were being included

as an offset for wages.




                                                - 10 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 11 of 34 PageID #: 11




       64.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Palacios’s wages.

       65.     Aside from three months in 2015, Plaintiff Palacios was not required to keep track of

her time, nor, to her knowledge, did the Defendants utilize any time tracking device such as punch

cards, that accurately reflected her actual hours worked.

       66.     On a number of occasions, Defendants required Plaintiff Palacios to sign a document,

the contents of which she was not allowed to review in detail.

       67.     Defendants took improper and illegal deductions from Plaintiff Palacios’s wages;

specifically, Defendants deducted money due to mistakes in food orders.

       68.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Palacios regarding overtime and wages under the FLSA and NYLL.

       69.     Defendants did not provide Plaintiff Palacios an accurate statement of wages, as

required by NYLL 195(3).

      70.      Defendants did not give any notice to Plaintiff Palacios, in English and in Spanish

(Plaintiff Palacios’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      71.      Defendants required Plaintiff Palacios to purchase “tools of the trade” with her own

funds—including pants and shirts.

                              Plaintiff Dulce Karen Palacios Martinez

       72.     Plaintiff Martinez was employed by Defendants from approximately September 2015

until on or about December 7, 2019.

       73.     Defendants ostensibly employed Plaintiff Martinez as a waitress.




                                                 - 11 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 12 of 34 PageID #: 12




       74.     However, Plaintiff Martinez was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

       75.     Although Plaintiff Martinez ostensibly was employed as a waitress, she spent over

20% of each day performing non-tipped work throughout the time of her employment with

Defendants.

       76.     Plaintiff Martinez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       77.     Plaintiff Martinez’s work duties required neither discretion nor independent

judgment.

       78.     From approximately September 2015 until about June 2018, Plaintiff Martinez

worked from approximately 8:00 a.m. until about 7:30pm to 8:00 p.m. on Saturdays and Sundays

(typically 23 to 24 hours per week).

       79.     From approximately July 2018 until about December 7, 2019, Plaintiff Martinez

worked from approximately 8:00 a.m. until about 7:30 p.m. to 8:00 p.m. on Saturdays, (typically

11.5 to 12.5 hours per week).

       80.     During 2016 and 2017, for months of June, July, and August, Plaintiff Martinez

worked from approximately 10:00 a.m. until about 8:00 p.m. on Mondays, Wednesdays, and Fridays

(typically 30 hours) to cover for missing workers.

       81.     From approximately September 2015 until about December 7, 2019, Defendants paid

Plaintiff Palacios her wages in cash.

       82.     From approximately September 2015 until about December 2017, Defendants paid

Plaintiff Martinez $40.00 per work day.




                                                - 12 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 13 of 34 PageID #: 13




       83.     From approximately January 2018 until about December 7, 2019, Defendants paid

Plaintiff Martinez $55.00 per work day.

       84.     Plaintiff Martinez’s pay did not vary to account for the number of hours actually

worked.

       85.     For example, Defendants required Plaintiff Martinez to work one hour past her

scheduled departure time and did not pay her for the additional time that she worked.

       86.     Defendants never granted Plaintiff Martinez any breaks or meal periods of any kind.

       87.     Plaintiff Martinez was never notified by Defendants that her tips were being included

as an offset for wages.

       88.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Martinez’s wages.

       89.     Plaintiff Martinez was not required to keep track of her time, nor, to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       90.     Defendants took improper and illegal deductions from Plaintiff Martinez’s wages;

specifically, Defendants deducted money due to mistakes in food orders.

       91.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Martinez regarding overtime and wages under the FLSA and NYLL.

       92.     Defendants did not provide Plaintiff Martinez an accurate statement of wages, as

required by NYLL 195(3).

      93.      Defendants did not give any notice to Plaintiff Martinez, in English and in Spanish

(Plaintiff Martinez’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).



                                                 - 13 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 14 of 34 PageID #: 14




     94.      Defendants required Plaintiff Martinez to purchase “tools of the trade” with her own

funds—including uniform pants, shoes, and a sweater.

                                Plaintiff Jeny Catalina Arcos Perez

       95.    Plaintiff Arcos was employed by Defendants from approximately July 22, 2015 until

about October 30, 2015 and from approximately February 2016 until about January 5, 2020.

       96.    Defendants ostensibly employed Plaintiff Arcos as a waitress.

       97.    However, Plaintiff Arcos was also required to spend a significant portion of her work

day performing the non-tipped duties described above.

       98.    Although Plaintiff Arcos ostensibly was employed as a waitress, she spent over 20%

of each day performing non-tipped work throughout her employment with Defendants.

       99.    Plaintiff Arcos regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       100.   Plaintiff Arcos’s work duties required neither discretion nor independent judgment.

       101.   From approximately July 22, 2015 until on or about October 30, 2015, Plaintiff Arcos

worked from approximately 10:00 a.m. until about 7:00 p.m. to 7:30 p.m. on Wednesdays,

Thursdays, Saturdays, and Sundays, and from approximately 8:00 a.m. until about 7:00 p.m. to 7:30

p.m. on Tuesdays (about 47 to 49.5 hours per week).

       102.   From approximately January 2016 until about April 1, 2016, Plaintiff Arcos worked

from approximately 10:00 a.m. until about 8:00 p.m. to 8:30 p.m., on Wednesdays, and from

approximately 12:00 p.m. until about 10:00 p.m. to 10:30 p.m. on Sundays (20 to 22 hours per week).

       103.   From approximately April 2, 2016 until about June 2017, Plaintiff Arcos worked

from approximately 10:00 a.m. until about 8:00 p.m. to 8:30 p.m. on Wednesdays, from

approximately 10:00 a.m. until about 7:00 p.m. to 7:30 p.m. on Thursdays, from approximately



                                                - 14 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 15 of 34 PageID #: 15




12:00 p.m. until about 11:00 p.m. on Saturdays, from approximately 12:00 p.m. until about 10:00

p.m. on Sundays, and from approximately 8:00 a.m. until on or about 7:00 p.m. on Tuesdays (about

51 to 52 hours per week).

       104.    From approximately July 2017 until about December 9, 2019, Plaintiff Arcos worked

from about 10:00 a.m. until on or about 8:00 p.m. to 8:30 p.m., on Wednesdays, from about 10:00

a.m. until on or about 7:00 p.m. to 7:30 p.m., Saturdays and Sundays, and from about 8:00 a.m. until

on or about 7:00 p.m., on Tuesdays (about 51 to 52 hours per week).

       105.    From approximately December 10. 2019 until about December 27, 2019, Plaintiff

Arcos worked from about 12:00 p.m. until about 8:00 p.m. to 8:30 p.m., on Wednesdays, and from

approximately 10:00 a.m. until about 7:00 p.m. to 7:30 p.m. on Saturdays and Sundays (typically

26 to 27.5 hours per week).

       106.    From approximately December 28. 2019 until about January 5, 2020, Plaintiff Arcos

worked from approximately 10:00 a.m. until about 7:00 p.m. to 7:30 p.m. on Saturdays and Sundays

(about 18 to 19 hours per week)

       107.    From approximately July 22, 2015 until about January 5, 2020, Defendants paid

Plaintiff Arcos her wages in cash.

       108.    From approximately July 22, 2015 until about February 2016, Defendants paid

Plaintiff Arcos $40.00 per day.

       109.    From approximately February 2016 until about January 5, 2020, Defendants paid

Plaintiff Arcos $50.00 per day.

       110.    From approximately July 22, 2015 until on or about January 5, 2020, Defendants paid

Plaintiff Arcos $55.00 every Tuesday in lieu of the amounts specified in the preceding two

paragraphs



                                                - 15 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 16 of 34 PageID #: 16




       111.    Plaintiff Arcos’s pay did not vary to account for the number of hours actually worked.

       112.    For example, Defendants required Plaintiff Arcos to work 30 minutes past her

scheduled departure time and did not pay her for the additional time that she worked.

       113.    Defendants never granted Plaintiff Arcos any breaks or meal periods of any kind.

       114.    Plaintiff Arcos was never notified by Defendants that her tips were being included as

an offset for wages.

       115.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Arcos’s wages.

       116.    Subsequent to her the first month working for Defendants, Plaintiff Arcos was not

required by Defendants to keep track of her time, nor, to her knowledge, did the Defendants utilize

any time tracking device, such as punch cards, that accurately reflected her actual hours worked.

       117.    Defendants took improper and illegal deductions from Plaintiff Arcos’s wages;

specifically, Defendants deducted money due to mistakes in food orders.

       118.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Arcos regarding overtime and wages under the FLSA and NYLL.

       119.    Defendants did not provide Plaintiff Arcos an accurate statement of wages, as

required by NYLL §195 (3).

      120.     Defendants did not give any notice to Plaintiff Arcos, in English and in Spanish

(Plaintiff Arcos’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      121.     Defendants required Plaintiff Arcos to purchase “tools of the trade” with her own

funds—including uniform pants, shoes, aprons, shirts and hats.




                                                 - 16 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 17 of 34 PageID #: 17




                                       Plaintiff Haida Sarmiento

        122.     Plaintiff Sarmiento was employed by Defendants from approximately March 2017

until present.

        123.     Defendants ostensibly employed Plaintiff Sarmiento as a waitress.

        124.     However, Plaintiff Sarmiento was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

        125.     Although Plaintiff Sarmiento ostensibly was employed as a waitress, she spent over

20% of each day performing non-tipped work throughout her employment with Defendants.

        126.     Plaintiff Sarmiento regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        127.     Plaintiff Sarmiento’s work duties required neither discretion nor independent

judgment.

        128.     From approximately March 2017 until about February 2019, Plaintiff Sarmiento

worked from about 10:00 a.m. until about 7:00 pm on Sundays, Tuesdays, Wednesdays, and

Thursdays (about 36 hours per week).

        129.     From approximately April 2019 until present, Plaintiff Sarmiento worked from

approximately 8:30 a.m. until about 7:00 p.m. on Mondays, and from approximately 10:00 a.m. until

about 7:00 p.m. on Tuesdays, Wednesdays, and Sundays (about 37.5 hours per week).

        130.     From approximately March 2017 until about December 2018, Defendants paid

Plaintiff Sarmiento her wages in check.

        131.     From approximately March 2017 until present, Defendants paid Plaintiff Sarmiento

a fixed salary of $200.00 per week.

        132.     Plaintiff Sarmiento’s pay did not vary to account for the number of hours actually



                                                  - 17 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 18 of 34 PageID #: 18




worked.

       133.    For example, Defendants required Plaintiff Sarmiento to work an hour and a half

before her scheduled start time and did not pay her for the additional time she worked.

       134.    Defendants never granted Plaintiff Sarmiento any breaks or meal periods of any kind.

       135.    Plaintiff Sarmiento was never notified by Defendants that her tips were being

included as an offset for wages.

       136.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Sarmiento’s wages.

       137.     Plaintiff Sarmiento was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       138.    Defendants took improper and illegal deductions from Plaintiff Sarmiento’s wages;

specifically, Defendants deducted money due to mistakes in food orders.

       139.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Sarmiento regarding overtime and wages under the FLSA and NYLL.

       140.    Defendants did not provide Plaintiff Sarmiento an accurate statement of wages, as

required by NYLL 195(3).

      141.     Defendants did not give any notice to Plaintiff Sarmiento, in English and in Spanish

(Plaintiff Arcos’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                   Defendants’ General Employment Practices

      142.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring, Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week



                                                 - 18 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 19 of 34 PageID #: 19




without paying her appropriate minimum wage, spread of hours pay, and overtime compensation as

required by federal and state laws, except for with the exception of Plaintiff Sarmiento, whom

Defendants did not require to work in excess of 40 hours per week but did, consistent with their

common policy and practice, violate the aforementioned minimum wage and spread-of-hours laws.

      143.     Plaintiffs were victims of Defendants’ common policy and practices which violated

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      144.     Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      145.     Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      146.     Defendants required Plaintiffs and all other waitresses to perform general non-tipped

tasks in addition to their primary duties as waitresses.

      147.     Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.

      148.     Plaintiffs’ duties were not incidental to their occupation as tipped workers, but instead

constituted entirely unrelated general restaurant work with duties, including the non-tipped duties

described above.

      149.     Plaintiffs and all other tipped workers were paid at a rate that was lower than the

lower tip-credit rate by Defendants.




                                                  - 19 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 20 of 34 PageID #: 20




      150.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a day,

whichever is less) (12 N.Y.C.R.R. § 146).

      151.     New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      152.     In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was lower than the lower

tip-credit rate when they should have classified them as non-tipped employees and paid them at the

minimum wage rate.

      153.     Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      154.     Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      155.     Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

waitresses for the tips they received. Defendants willfully disregarded and purposefully evaded

recordkeeping requirements of the FLSA and NYLL by failing to maintain accurate and complete

timesheets and payroll records.

       156.    Aside from three months in 2015, Defendants willfully disregarded and purposefully

evaded recordkeeping requirements of the FLSA and NYLL by failing to maintain accurate and



                                                  - 20 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 21 of 34 PageID #: 21




complete timesheets and payroll records.

      157.     On a number of occasions, Defendants required Plaintiff Palacios to sign a document

the contents of which she was not allowed to review in detail.

      158.     Defendants initially paid Plaintiff Palacios her wages and began paying her wages by

check only after her first year of employment.

      159.     Defendants paid the remaining Plaintiffs all of their wages in cash.

      160.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      161.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      162.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      163.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      164.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum




                                                 - 21 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 22 of 34 PageID #: 22




wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      165.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring, a

statement in English and the employees’ primary language, containing: the rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

the regular pay day designated by the employer; the name of the employer; any “doing business as”

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as required

by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      166.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      167.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep employment records as required under the FLSA.

      168.     The claims of Plaintiffs stated herein are similar to those of the other employees.



                                                  - 22 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 23 of 34 PageID #: 23




                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      169.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      170.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      171.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      172.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       173.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      174.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      175.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      176.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      177.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (with the

exception of Plaintiffs Martinez and Sarmiento) and the FLSA Class members overtime



                                                 - 23 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 24 of 34 PageID #: 24




compensation at a rate of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      178.     Defendants’ failure to pay such Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      179.     Such Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      180.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      181.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for her employment.

      182.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      183.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      184.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                               OF THE NEW YORK LABOR LAW

      185.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 24 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 25 of 34 PageID #: 25




      186.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs (with the exception of Plaintiffs

Martinez and Sarmiento) overtime compensation at rates of one and one-half times the regular rate

of pay for each hour worked in excess of forty hours in a work week.

      187.     Defendants’ failure to pay such Plaintiffs overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      188.     Such Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      189.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      190.     Defendants failed to pay each Plaintiff one additional hour’s pay at the basic

minimum wage rate before allowances for each day that such Plaintiff’s spread of hours exceeded

ten hours, in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      191.     Defendants’ failure to pay the respective Plaintiffs an additional hour’s pay for each

day that Plaintiffs’ respective spread of hours exceeded ten hours was willful within the meaning of

NYLL § 663.

      192.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                             VIOLATION OF THE WAGE NOTICE

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      193.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 25 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 26 of 34 PageID #: 26




      194.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiff Palacios’s primary language), containing: the rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      195.     Defendants are liable to Plaintiffs in the amount of $5,000, together with costs and

attorneys’ fees.

                                    SEVENTH CAUSE OF ACTION

                     VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

      196.         Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      197.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      198.     Defendants are liable to Plaintiffs in the amount of $5,000, together with costs and

attorneys’ fees.



                                                    - 26 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 27 of 34 PageID #: 27




                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

     199.        Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

     200.        Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

     201.        Plaintiffs were damaged in an amount to be determined at trial.

                                       NINTH CAUSE OF ACTION

                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

          202.   Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

          203.   At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

          204.   Defendants made unlawful deductions from Plaintiffs’ wages; specifically, Money

was deducted due to mistakes in orders.

          205.   The deductions made from Plaintiff Palacios’s wages were not authorized or required

by law.

          206.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

     207.        Plaintiffs were damaged in an amount to be determined at trial.




                                                  - 27 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 28 of 34 PageID #: 28




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against

 Defendants by:

         (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs Palacios and Arcos and as to the FLSA Class

 members;

         (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

         (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid minimum wage and overtime



                                                - 28 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 29 of 34 PageID #: 29




 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs Palacios and Arcos;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiffs;

        (k)     Declaring that Defendants violated the wage notice and wage statement

 requirements of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any

 deductions or credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiffs;

        (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable;

        (n)     Awarding Plaintiffs damages for Defendants’ violations of the NYLL wage notice

 and wage statement provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

 shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);




                                                   - 29 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 30 of 34 PageID #: 30




        (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

        (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        September 22. 2020



                                                           MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:               /s/ Michael Faillace
                                                           Michael Faillace [MF-8436]
                                                           60 East 42nd Street, Suite 4510
                                                           New York, New York 10165
                                                           Telephone: (212) 317-1200
                                                           Facsimile: (212) 317-1620
                                                           Attorneys for Plaintiff




                                                  - 30 -
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 31 of 34 PageID #: 31

                 Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                  Telephone: (212) 317-1200
New York, New York 10165                                                                       Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               June 29, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)


Name / Nombre:                                   Sandra Palacios Lopez

Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    29 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 32 of 34 PageID #: 32

                 Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                  Telephone: (212) 317-1200
New York, New York 10165                                                                       Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               June 29, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)


Name / Nombre:                                   Jeny Catalina Arcos Perez

Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    29 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 33 of 34 PageID #: 33

                 Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                                  Telephone: (212) 317-1200
New York, New York 10165                                                                       Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                               June 29, 2020
 BY ELECTRONIC SIGNATURE



 TO:     Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la demanda como
 uno de los demandantes.)


Name / Nombre:                                   Haida Sarmiento

Legal Representative / Abogado:                  Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                    29 de junio 2020                              ___




                           Certified as a minority-owned business in the State New York                           1
Case 1:20-cv-04521-WFK-RLM Document 1 Filed 09/24/20 Page 34 of 34 PageID #: 34
